DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-10 allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 1 recites in relevant part as to a perforated rigid element interposed between the bottom of the mold and the porous material part, whereby a liqu3d is injected under pressure into a formed fiber texture from refractor ceramic fibers, the presence of “…walls delimiting separate perforation that extend through an entire thickness of the perforated rigid element…” Claim 1 further recites in relevant part that the lower end of the said walls that are in contact with the inside surface of the bottom of the mold  “…includes notches or cutouts to (a) allow said liquid to flow along said inside surface and along a first direction from a first of the perforations to a second of the perforations adjacent the first of the perforations via a first of said notches or cutouts and (b) allow said liquid to flow along said inside surface and along a second direction from said first or second of the perforations to a third of the perforations adjacent the first or second of the perforation via a second of said notches or cutouts, said first direction and said second direction being two different non-parallel directions…”

	The following is an examiner’s statement of reasons for allowance based on the prior art: 
	While there is prior art which meets the majority of the elements and limitations of Claim 1 from the same assignee/inventor pertaining to the mould used in the method of manufacturing a fibrous preform filled with refractive ceramic particles – Billotte-Cabre (WO 2016/102839) – it does not comprise a porous material part with separate perforations comprising notches or cutouts to allow the liquid to flow in the directions as disclosed in the instant invention:


    PNG
    media_image1.png
    660
    1073
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    546
    885
    media_image2.png
    Greyscale


[AltContent: textbox (Billotte-Cabre without perforations)][AltContent: textbox (Instant invention with perforations)]

	The closest secondary reference prior art describing a feature with perforations, that was originally considered by the Examiner as obvious to combine by one with ordinary skill in the art before the effective filing date of the invention, is Scott (US 
	However, Claim 1 as amended further limits this structure to allowing the liquid to flow in a first as well as a second direction along an inner surface of the bottom between adjacent perforations and along different non-parallel directions. This is in contrast to Scott where the liquid is allowed to flow in only parallel directions – see below: 


    PNG
    media_image3.png
    302
    552
    media_image3.png
    Greyscale
                     
    PNG
    media_image4.png
    468
    703
    media_image4.png
    Greyscale

[AltContent: textbox (Scott)][AltContent: textbox (Instant invention)]
                                   
						
    PNG
    media_image5.png
    349
    603
    media_image5.png
    Greyscale

[AltContent: textbox (Scott – close up view)]							



Additional prior art searched and considered that was pertinent came from the disclosure of  methods of slip casting and pre-forming of powdered materials such as ceramics that required a controlled deposition of a powdered matrix from a suspension with the application of a vacuum.. These references included: Shimahara (US 4,867,662), Nakano (US 5,489,408), Ritti (US 9,302,946), Funahashi (US 5,451,152), Mazzanti (US 7,059,845) and Lescoche (FR 3 036 626). However, none of these references disclosed the novel structure found in the method of the instant invention facilitating a liquid flow of a powdered matrix uniformly distributed such that it results in improved mechanical properties of a molded ceramic part (instant application, paragraph [0019]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748